Edward M. O’Gorman, J.
The petitioner has filed his nomination petition with the Board of Elections. Objections to the petition were thereafter duly filed.
The Board of Elections, having reviewed certain of the objections, ruled invalid the statement of the subscribing witness on 33 sheets of the petition. Objection to 4 other sheets was denied and the remaining objections were not considered by the board, in view of the fact that the objections sustained reduced the number of valid signatures below the number required for an effective nominating petition.
The respondents maintain that the Board of Elections was correct, and further ask the dismissal on the ground that the petition herein was served on some of the parties by the petitioner Siwek himself. In my opinion, the fact that the petitioner himself served the order to show cause on some of the respondents did not result in any substantial prejudice to anyone, and is the kind of technical procedural requirement which should not prevail to deny a hearing on the merits on this application, which is of vital concern to the public as well as the individual contestants.
On the authority of Matter of Horan v. Frangella (61 Misc 2d 197, affd. 32 A D 2d 850) and Matter of Phillips (260 App. Div. 864, affd. 284 N. Y. 152) I find that the determination of the Board of Elections is correct, and that the subscribing witness statements which omitted the statement of prior residence are defective and invalid, and render the sheets to which they are appended also invalid.
The relief sought by the petition must be denied.